PER CURIAM.
Jameel Woodard appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Woodard v. *243Everyone Who Could Have Stopped My Unsanitary Living Conditions But Didn’t (B.C.D.C.), No. CA-01-2465-AW (D. Md. June 3, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.